internal_revenue_service index no number release date cc dom it a plr-104742-99 date re ein attn dear taxpayer this is in response to your request for a private_letter_ruling regarding the late filing of a certain statement required under sec_1_442-1 of the income_tax regulations to change your annual_accounting_period without the prior approval of the commissioner you have requested an extension of time for filing the statement under the authority contained in sec_301 of the procedure and administration regulations the taxpayer's statement under sec_1_442-1 of the income_tax regulations respecting a change in annual_accounting_period from a taxable_year ending december to a taxable_year ending january effective for the tax_year beginning date was due on or before date information furnished indicates that the taxpayer intended to make the change in a proper and timely manner but that due to an error or misunderstanding the statement was not timely filed the taxpayer's request for relief under sec_301_9100-3 of the regulations was made shortly after the due_date for the filing of the statement the information furnished also shows that the failure to timely file the statement was not due to any lack of due diligence or prompt action on the part of the taxpayer sec_1_442-1 of the regulations provides a special procedure for certain taxpayers meeting the conditions further described in sec_1_442-1 to automatically change their annual_accounting_period without the prior approval of the commissioner by filing a certain statement as described therein the statement referred to in sec_1_442-1 is generally required to be filed with the director internal_revenue_service center where the taxpayer's annual returns of tax are filed at or before the time including extensions for filing the return of tax for the short_period required by the change sec_301_9100-3 of the regulations provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions such as the instant case must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government based on the facts and information submitted and the representations made we have determined that the taxpayer has acted reasonably and in good_faith in this matter and that the granting of relief will not prejudice the interests of the government accordingly the requirements of the regulations for the granting of relief have been satisfied in this case and taxpayer is hereby granted an extension of time to timely file the statement referred to in sec_1_442-1 of the regulations to change to a tax_year ending january effective for the tax_year beginning january and ending date this extension shall be for a period of days from the date of this letter within thi sec_45 day period the taxpayer must to effect the relief file the required statement together with a copy of this letter_ruling with the service_center where its federal_income_tax return is filed the ruling contained in this letter is based upon facts and representations submitted by the taxpayer and is limited to the filing of the statement referred to in sec_1_442-1 of the regulations except as specifically addressed herein no opinion is expressed regarding the tax treatment of the subject transaction under the provisions of any other sections of the code or regulations that may be applicable thereto this office has not verified any of the material submitted in support of the requested ruling verification of factual information representations and other data is within the examination jurisdiction of the taxpayer's local district_director a copy of this letter_ruling is being forwarded to the taxpayer’s district_director in accordance with the provisions of a power_of_attorney currently on file with this office copies of this ruling are being sent to the taxpayer's authorized representatives this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel income_tax and accounting s irwin a leib by irwin a leib deputy assistant chief_counsel enclosures copy of this letter copy for sec_6110 purposes
